UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6553


TAVON MARTEZ MOUZONE,

                    Petitioner - Appellant,

             v.

WARDEN FRANK BISHOP, JR.; THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:16-cv-04023-ELH)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tavon Mouzone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tavon Martez Mouzone seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Mouzone has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                             2